Case 6:20-cv-00646-MJJ-PJH Document 45 Filed 09/21/20 Page 1 of 2 PageID #: 372




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 BRITTANY KELLY                             CIVIL ACTION NO. 6:20-CV-00646

 VERSUS                                     JUDGE JUNEAU

 PHYSICIANS MUTUAL ET AL                    MAGISTRATE JUDGE HANNA


                                    JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Patrick J.

 Hanna for report and recommendation. After an independent review of the record,

 and noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

 report and recommendation, Physicians Mutual and Trevor Braun’s Motion for

 Partial Summary Judgment, Rec. Doc. 15, is GRANTED, and Plaintiff’s remaining

 LEDL claim against Physicians Mutual is DISMISSED WITH PREJUDICE.

       Moreover, noting that Plaintiff has failed to amend her complaint to assert

 further factual allegations in support of her IIED claims as discussed in this Court’s

 previous Judgment, Rec. Doc. 38, Physicians Mutual and Trevor Braun’s Re-urged

 Motion to Dismiss, Rec. Doc. 40, is GRANTED. Likewise, James Shute’s similar

 Motion to Dismiss, Rec. Doc. 42, is GRANTED. Thus, Plaintiff’s IIED claims are
Case 6:20-cv-00646-MJJ-PJH Document 45 Filed 09/21/20 Page 2 of 2 PageID #: 373




 DISMISSED WITH PREJUDICE, thereby resolving all of Plaintiff’s outstanding

 claims against Defendants Trevor Braun and James Shute.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 21st day of

  September, 2020.




                                          MICHAEL J. JUNEAU
                                          UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
